Citation Nr: 0805049	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
acne vulgaris, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable disability evaluation for 
bronchitis.

3.  Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
September 1959, and from February 1963 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from February 2002, August 2002, and December 2003 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the veteran's increased rating claims 
for a skin disability, and bronchitis; and denied his claim 
for an annual clothing allowance.

In July 2005, the Board remanded the claim for further 
development.  In November 2006, the Board remanded the claim 
to afford the veteran a personal hearing.  A hearing was 
scheduled in February 2007, but the veteran failed to appear.  
In an August 2007 remand, the Board determined that good 
cause had been shown for his failure to appear to the 
February 2007 hearing.  

Another hearing was scheduled for October 2007.  Prior to 
that hearing, the veteran sent a letter indicating that he 
cannot travel to the hearing in St. Petersburg, Florida.  He 
stated that he had received a letter indicating that the 
hearing was moved to Viera.  The veteran failed to appear at 
his October 2007 hearing.  The notice letter sent to the 
veteran in September 2007 specifically indicated that the 
hearing would be conducted at the RO in St. Petersburg, and 
there is no there is no indication in the claims folder that 
the hearing had been rescheduled to the VA Medical Center in 
Viera.  The Board also notes that the veteran's 
representative, in a December 2007 brief, referred the Board 
to the veteran's prior contentions of record and did not 
request another hearing.  Thus, given that good cause has not 
been shown (again) for the veteran's failure to appear at the 
October 2007 hearing, the Board finds that the veteran's 
request for a hearing has been withdrawn.  

The issues of entitlement to increased ratings for acne 
vulgaris and bronchitis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Objective evidence of record does not show that service-
connected disability or medication taken for service-
connected disability, including benzoyl peroxide, results in 
wearing, tearing, or other irreparable damage of his outer 
clothing.  


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance are not 
met.  38 U.S.C.A. §1162 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.810 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty-to- 
assist nor the duty-to-notify provisions of the VCAA are 
implicated.  The Court has also recognized that enactment of 
the VCAA does not affect matters before it on appeal from the 
Board when the question is limited to statutory 
interpretation. See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

At any rate, the veteran was provided with the notice 
required by the VCAA in an August 2005 letter.  All 
identified evidence has been obtained and the veteran has not 
indicated that there is outstanding evidence that would be 
pertinent to the claim.  VA has done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits.  Consequently, the duties to notify and assist have 
been met.


II.  Clothing Allowance

The veteran is seeking entitlement to an annual clothing 
allowance.  Such an allowance shall be paid on a yearly basis 
to a veteran who, because of a service-connected disability, 
wears or uses a prosthetic or orthopedic appliance (including 
a wheelchair) that the Secretary determines tends to wear out 
or tear the veteran's clothing; or who uses medication which 
a physician has prescribed for a skin disability that is due 
to a service-connected disability and which the Secretary 
determines causes irreparable damage to the veteran's outer 
garments.  38 U.S.C.A. § 1162 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.810(a) (2008).

In the present case, the veteran asserts that the medication 
prescribed for his skin disability, benzoyl peroxide, soils 
his underwear and outer clothing.  In July 2004, he submitted 
a prescription label for his benzoyl peroxide 10% wash.  

On review, the Board finds that the veteran is not entitled 
to a clothing allowance.  A January 2002 VA examination 
report notes the only evidence of active skin disease was on 
the buttocks.  Subsequently dated VA outpatient treatment 
records note acne in the upper back and buttocks and reflect 
that medication was prescribed.  There is no suggestion in 
the available clinical data that the medication causes 
irreparable damage to the outer garments.  According to a 
July 2002 determination, VA concluded that the veteran's 
benzoyl peroxide for acne would not tend to wear and tear his 
clothing.  Based on this objective evidence, the Board 
concludes that the veteran does not require regular use of 
medication for his skin disability that results in 
irreparable damage to his outer garments.  

As the veteran has not demonstrated that he meets the 
requirements for an annual clothing allowance, the Board 
concludes that the criteria for entitlement to this benefit 
are not met.  As a preponderance of the evidence is against 
the award of an annual clothing allowance, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an annual clothing allowance is denied.


REMAND

The Board finds that the requirements of VA's duty to notify 
and assist the claimant have not been met.  38 U.S.C.A. 
§§ 5103, 5103a; 38 C.F.R. § 3.159.  Recently, the Court held 
in Vazquez-Flores v. Peak, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), that for an increased rating claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has 


on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, under Vazquez, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with VCAA notice letters in October 2001, March 2004, 
and August 2005.  The August 2005 letter advised the veteran 
to submit evidence demonstrating a worsening or increase in 
severity of the pertinent disability.  Also, a May 2006 
statement of the case advised the veteran of how disability 
evaluations and effective dates are assigned, and of the type 
of evidence which impacts those decisions.  However, these 
notice letters did not specifically notify the veteran that 
he should provide evidence demonstrating the effect that 
worsening disabilities had on his employment and daily life.  
The letters also did not notify the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the of the symptoms of the condition for which the 
disability compensation is being sought, including their 
severity and duration, and their impact on employment and 
daily life.  Thus, on remand the RO should provide corrective 
VCAA notice. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with VCAA notice, in compliance with the 
requirements set forth in Vazquez-Flores 
v. Peak, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Specifically, the notice 
should advise the veteran that to 
substantiate his increased rating claims 
for acne vulgaris and bronchitis, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
an increase in severity of the pertinent 
disability, and the effect that the 
worsening has on his employment and daily 
life.  

In addition, the RO should provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

The veteran should be afforded a copy of 
the applicable criteria needed for 
increased (higher) evaluations under the 
applicable Diagnostic Codes for rating 
the service-connected disabilities on 
appeal.   

The veteran should also be advised that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

2.  Thereafter, the RO should 
readjudicate the increased rating claims 
for acne vulgaris and bronchitis.  If the 
benefits sought on appeal remain denied, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative, and provide an 
opportunity to respond before the case is 
returned to the Board.  

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


